       Case 1:19-cv-00986-LG-RPM Document 72 Filed 01/12/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION

 HARRISON COUNTY, MISSISSIPPI;
 HANCOCK COUNTY, MISSISSIPPI;
 CITY OF BILOXI, MISSISSIPPI; CITY
 OF D’IBERVILLE, MISSISSIPPI;
 CITY OF WAVELAND, MISSISSIPPI;
 MISSISSIPPI HOTEL AND LODGING
 ASSOCIATION; MISSISSIPPI
 COMMERCIAL FISHERIES UNITED,
 INC.; PASS CHRISTIAN,
 MISSISSIPPI; CITY OF
 DIAMONDHEAD, MISSISSIPPI                                              PLAINTIFFS

 v.                                                CAUSE NO. 1:19cv986-LG-RPM

 MISSISSIPPI RIVER COMMISSION
 and U.S. ARMY CORPS OF
 ENGINEERS                                                           DEFENDANTS

            ORDER DENYING DEFENDANTS’ MOTION TO STAY
           AND EXPEDITED MOTION TO STAY JURISDICTIONAL
      DISCOVERY PENDING ADJUDICATION OF THE MOTION TO STAY

       BEFORE THE COURT is the defendants’ [65] Motion to Stay and

Expedited Motion to Stay Jurisdictional Discovery Pending Adjudication of the

Motion to Stay. The plaintiffs have filed a response in opposition to the Motion.

After reviewing the Motion, the record in this matter, and the applicable law, the

Court finds that the defendants’ Motion to Stay should be denied.

       The plaintiffs filed this lawsuit seeking injunctive and declaratory relief

concerning the defendants’ opening of the Bonnet Carré Spillway in 2019. After the

defendants filed a Motion to Dismiss for Lack of Jurisdiction, the Court granted the

plaintiff’s Motion for Jurisdictional Discovery. The Court held that the plaintiffs
      Case 1:19-cv-00986-LG-RPM Document 72 Filed 01/12/21 Page 2 of 2




would be permitted to conduct discovery narrowly tailored to the precise issue of

whether the defendants’ operation of the Bonnet Carré Spillway in 2019 was within

the contemplation of the original Mississippi River and Tributaries Project when

adopted or approved. The Court recently granted the plaintiffs’ request to extend

the jurisdictional discovery deadline to February 18, 2021.

      The defendants now seek a stay of this lawsuit so that they can evaluate

whether recent legislation moots all or part of this lawsuit. The legislation cited by

the defendants is the Water Resources Development Act of 2020, which was

included in the Consolidated Appropriations Act of 2021.

      The Court finds that a stay is not necessary to permit the defendants to

review the effect of this legislation. The case has already been delayed significantly,

and the parties should conduct jurisdictional discovery and review the impact of

recent legislation as expeditiously as possible. As a result, the Court finds that the

Motion for a Stay should be denied.

      IT IS, THEREFORE, ORDERED AND ADJUDGED that the defendants’

[65] Motion to Stay and Expedited Motion to Stay Jurisdictional Discovery Pending

Adjudication of the Motion to Stay is DENIED.

      SO ORDERED AND ADJUDGED this the 12th day of January, 2021.


                                                s/   Louis Guirola, Jr.
                                                Louis Guirola, Jr.
                                                United States District Judge




                                          -2-
